— Appeal by plaintiff from an order of the Supreme Court, Nassau County (Altimari, J.), entered December 16, 1982, which granted defendants’ motion, pursuant to CPLR 3212, to dismiss the complaint for failure to state a cause of action. (We deem the notice of appeal to be a premature notice of appeal from the order.) Order affirmed, with costs. Special Term correctly determined that defendants were entitled to dismissal of the complaint against them. Plaintiff’s submission in opposition to defendants’ motion failed to make out a cause of action or raise any triable issue of fact with respect to the propriety of defendants’ actions in rejecting all bids originally submitted and readvertising for new bids for the furnishing and installing of a computer system. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.